Citation Nr: 1727923	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In October 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in December 2015, as it was unclear whether the examiner in the May 2011 VA examination considered relevant service treatment records.  The relevant service treatment records include a March 1982 report of treatment for chronic cough with impression of upper respiratory infection, an April 1982 assessment of sinusitis with air/fluid level, and an August 1985 Report of Medical History noting hay fever and allergies with no treatment.  There is also an undated report of pharyngitis.  The post-remand March 2016 VA medical opinion only discussed the October 1985 separation examination and it remains unclear whether the examiner considered relevant service treatment records. 

Therefore, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion.  The examiner, after he or she considers the evidence of record, must provide an opinion whether it is at least as likely as not (50 percent probability or more) that the Veteran's sinus disability is caused or aggravated by service.  The examiner should consider service treatment records reporting sinus issues in service, for example, the service treatment notes from March and April 1982, as well as the August 1985 Report of Medical History.

2.  Readjudicate the claim, and, if any benefit sought on appeal is not granted, provide a Supplemental Statement of the Case to the Veteran and her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




